First, appellant claimed that the procedural bars did not apply
                 because he filed his petition within one year of the filing of an amended
                 judgment of conviction on August 6, 2012. 3 Appellant's claim was without
                 merit. Appellant did not challenge any changes made in the amended
                 judgment of conviction; rather his claims challenged the original judgment
                 of conviction. Therefore, the amended judgment of conviction did not
                 provide good cause to overcome the procedural bars. See Sullivan v. State,
                 120 Nev. 537, 541, 96 P.3d 761, 764 (2004).
                               Second, appellant appeared to claim that he had good cause
                 because his counsel failed to file a notice of appeal. Appellant did not
                 demonstrate good cause because he failed to demonstrate that he
                 reasonably believed an appeal was pending and that he filed his petition
                 within a reasonable time of learning no appeal had been taken.            See
                 Hathaway v. State, 119 Nev. 248, 255, 71 P.3d 503, 508 (2003). Therefore,
                 the district court did not err in denying the petition as procedurally
                 barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                       3 The  amended judgment of conviction awarded appellant an
                 additional four days of presentence credit.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    a
                     cc:   Hon. Abbi Silver, District Judge
                           Andres Hernandez Mendoza
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    423j.